          Case 4:20-cv-00629-MEM Document 9 Filed 10/15/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

GERSON HERIBERTO                         :
HERNANDEZ-CRUZ,
                                         :
                  Petitioner                  CIVIL ACTION NO. 4:20-629
                                         :
          v.                                       (JUDGE MANNION)
                                         :
WARDEN CLAIR DOLL,
                                         :
                  Respondent
                                         :

                                   ORDER


      Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends, in part, that the instant petition for writ of

habeas corpus brought pursuant to 28 U.S.C. §2241 be dismissed as moot.1

(Doc. 7). No objections have been filed to the report. Upon review, the report

and recommendation will be granted to the extent it is recommended that the

petition be dismissed as moot.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@

      1
       The report also addresses the merits of the petition. However,
because the court agrees that the petition is moot, it is unnecessary to
address the merits herein.
        Case 4:20-cv-00629-MEM Document 9 Filed 10/15/20 Page 2 of 4




Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      As stated by Judge Arbuckle in his report, the petitioner filed the instant

action on April 16, 2020, in which he alleges unlawful detention by

Immigration and Customs Enforcement (“ICE”) and seeks relief in the form

of release from detention. (Doc. 1). According to the record, the petitioner

was taken into ICE custody on June 8, 2019. On October 23, 2019, an

immigration judge (“IJ”) ordered the petitioner removed from the United

States. Petitioner filed an appeal of that decision to the Board of Immigration

Appeals (“BIA”). On February 20, 2020, the BIA affirmed the IJ’s decision. At

the time of petitioner’s filing, he had been in ICE custody for approximately

thirteen months.

      Upon the filing of the petition, an order to show cause was issued.

Respondent has filed a reply indicating that, since the filing of the instant


                                      -2-
         Case 4:20-cv-00629-MEM Document 9 Filed 10/15/20 Page 3 of 4




action, the petitioner has been removed from the United States. A search by

both ICE agency counsel and Judge Arbuckle revealed no search results for

the petitioner, which indicates that the petitioner has, in fact, been removed.

As a result, Judge Arbuckle recommends in his report that the petition be

dismissed as moot pursuant to Defoy v. McCullough, 393 F.3d 439, 441 (3d

Cir. 2005) (stating that “a petition for habeas corpus relief generally becomes

moot when a prisoner is released from custody before the court has

addressed the merits of the petition.”). To the extent the petitioner had not

been removed and the information obtained by ICE agency counsel and the

court was inaccurate, the petitioner was given an opportunity to object to the

report. However, the report and recommendation mailed to the petitioner was

returned as undeliverable and unable to be forwarded.

        The court has reviewed Judge Arbuckle’s report and agrees with the

sound reasoning upon which his recommendation for dismissal is made.

Further, the court finds no clear error of record. As such, the court will adopt

the report to the extent it is recommended that the petition be dismissed as

moot.




                                     -3-
            Case 4:20-cv-00629-MEM Document 9 Filed 10/15/20 Page 4 of 4




        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Arbuckle, (Doc. 7), is

            ADOPTED to the extent that it is recommended that the instant

            petition for writ of habeas corpus be dismissed as moot.

        (2) The petition for writ of habeas corpus, (Doc. 1), is DISMISSED AS

            MOOT.

        (3) A certificate of appealability shall not be issued.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge


DATE: October 15, 2020
20-629-01




                                        -4-
